

116 HR 4265 IH: Healthy Breakfasts Help Kids Learn Act of 2019
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4265IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. McGovern (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to remove certain limitations with
			 respect to commodity assistance for school breakfast programs, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Healthy Breakfasts Help Kids Learn Act of 2019. 2.Commodity assistance for school breakfast programs (a)Delivery of commoditiesSection 6(b) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(b)) is amended by inserting and the school breakfast program after school lunch program.
 (b)Commodity assistance formulaSection 6(c)(1) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(c)(1)) is amended—
 (1)in subparagraph (A)— (A)by inserting for the school lunch program after 11 cents; and
 (B)by inserting The national average value of donated foods, or cash payments in lieu thereof, shall be 6 cents for the school breakfast program, adjusted on the first July 1 after the date of enactment of the Healthy Breakfast Help Kids Learn Act of 2019 and each July 1 thereafter to reflect the changes in the Price Index for Food Used in Schools and Institutions. after Institutions.;
 (2)in subparagraph (C)— (A)by striking For each school year and inserting (i) For each school year;
 (B)by striking State for and inserting the following:  State—(I)for; (C)by striking subparagraph (B). and inserting the following:
						
 subparagraph (B); and(II)for the school breakfast program shall be calculated by multiplying the number of breakfasts served in the preceding school year by the rate established by subparagraph (B).;
 (D)by striking After the end and inserting the following:  (ii)After the end;
 (E)by striking shall reconcile the and inserting  shall reconcile—(I)the; and (F)by striking such reconciliation. and inserting
						
 such reconciliation; and(II)the number of breakfasts served by schools in each State with the number of breakfasts served by schools in each State during the preceding school year and increase or reduce subsequent commodity assistance or cash in lieu thereof provided to each State based on such reconciliation.; and
 (3)in subparagraph (E), by inserting and school breakfast program after school lunch program. (c)Repeal of limitation on commodity assistance for school breakfastSection 6 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755), as amended by subsection (a), is further amended—
 (1)by striking subsection (d); and (2)by redesignating subsections (e) and (f) as subsections (d) and (e), respectively.
				